248 S.E.2d 421 (1978)
38 N.C. App. 438
John H. HARMON
v.
Leevester PUGH.
No. 783SC60.
Court of Appeals of North Carolina.
November 7, 1978.
*424 Chambers, Stein, Ferguson & Becton by James E. Ferguson, II, Charlotte, for plaintiff.
Carter W. Jones and Ralph G. Willey, III, Ahoskie, for the defendant.
ROBERT M. MARTIN, Judge.
The question presented for review is whether the facts found support the trial judge's legal conclusion that plaintiff's entitlement to compensation must be ascertained in quantum meruit.
Plaintiff did not except to the trial judge's findings of fact or contend by specific assignment of error that the evidence did not support the findings of the trial judge. The sole assignment of error to the signing of the judgment presents the face of the record proper for review, but is limited to the question of whether error of law appears on the face of the record, which includes whether the facts found or admitted support the judgment, and whether the judgment is regular in form.
Contracts for contingent fees, especially, are closely scrutinized by the courts where there is any question as to their reasonableness, irrespective of whether made prior to the commencement of or during the attorney-client relationship. Randolph v. Schuyler, 284 N.C. 496, 201 S.E.2d 833 (1964). "A contingent fee contract is always subject to the supervision of the courts as to its reasonableness." Tonn v. Reuter, 6 Wis. 2d 498, 95 N.W.2d 261 (1958); see, 1 Annot., 13 A.L.R.3rd 701 (1974).
In Rock v. Ballou, 286 N.C. 99, 209 S.E.2d 476 (1976), Justice Lake, speaking for the Court, states the rule in Randolph v. Schuyler, supra, as follows:
"A contract made between an attorney and his client, during the existence of the relationship, concerning the fee to be charged for the attorney's services, will be upheld if, but only if, it is shown to be reasonable and to have been fairly and freely made, with full knowledge by the client of its effect and of all the material circumstances relating to the reasonableness of the fee. The burden of proof is upon the attorney to show the reasonableness and the fairness of the contract, not upon the client to show the contrary."
In the same case, Justice Lake states the rule governing a contract for a contingent fee, whether made during the existence of the attorney-client relationship or prior to its inception, as stated in Casket Co. v. Wheeler, 182 N.C. 459, 467, 109 S.E. 378, 383, 19 A.L.R. 391 (1921) as follows:

*425 "A contract for a contingent fee must be made in good faith, without suppression or reserve of fact or of apprehended difficulties, and without undue influence of any sort or degree; and the compensation bargained for must be absolutely just and fair, so that the transaction may be characterized throughout by all good faith to the client."
The subject contract, even though found to have been entered into fairly and in good faith and without suppression of fact, is subject under the above cited cases to the scrutiny of the court as to its reasonableness. We hold that the findings of fact support the conclusions of law and the judgment entered. The judgment is regular in form and is
Affirmed.
PARKER and HARRY C. MARTIN, JJ., concur.